DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including performing an etching process to pattern the transparent material layer using the patterned photoresist layer as a mask to form a transparent positioning layer having at least one second alignment pattern, wherein in a direction perpendicular to the substrate, the at least one first alignment pattern overlaps with the at least one second alignment pattern, as disclosed in Claim 1.

In the instant case, Wang et al. (US 2018/0107312) discloses an anti-scattering film and a method of making the same for touch screen and display devices, then the touch panel may further comprise an alignment mark to be aligned and attached with the anti-scattering film. For example, with regard to the touch panel comprising the photoresist frame, the alignment mark on the touch panel may be formed of the same material and disposed on the same layer as the photoresist frame. In other words, the alignment mark on the touch panel and the photoresist frame may be formed through a single patterning process. Examiner notes that a light-shielding layer is formed on the anti-scattering film is a different layer than that where the alignment marks are formed. 
Murano (US 2007/0238032) discloses a half-tone type phase-shifting mask and a method of making the same. The mask includes a half-tone film disposed on a part on which a light-shielding pattern and a part on which a semi-light shielding pattern, and a light-shielding film disposed on the half-tone film residing in a part on which the light-shielding pattern. The semi-light shielding pattern includes a first semi-light shielding pattern and a second semi-light shielding pattern having a smaller dimension than that of the first semi-light shielding pattern. In the half-tone film, a region on which the light-shielding pattern is formed and a region of the second semi-light shielding pattern have a first light transmittance, while a region of the first semi-light shielding pattern has a second light transmittance different from the first light transmittance. The method of making the phase-shift mask includes preparing mask blanks obtained by laminating a half-tone film, a light-shielding film, and a first resist film on a transparent substrate; drawing a device pattern including a first device pattern and a second device pattern having a smaller dimension than that of the first device pattern, and a first opening pattern defining an alignment mark on the first resist film; developing the first resist film to obtain a first resist pattern having the device pattern and the first opening pattern; using the first resist pattern as an etching mask to etch the light-shielding film and the half-tone film, thereby forming the device pattern and an alignment mark corresponding to the first opening pattern on the light-shielding film and the half-tone film; removing the first resist pattern to form a second resist film on the transparent substrate and the light-shielding film; drawing a second opening pattern corresponding to a part of the first device pattern on the second resist film while positioning with the use of the alignment mark formed on the light-shielding film as a reference; developing the second resist film to obtain a second resist pattern having the second opening pattern; using the second resist film as an etching mask to etch the light-shielding film, thereby exposing the half-tone film residing in a part of the first device pattern; removing the second resist pattern; using the light-shielding film as a mask to apply at least one of a light irradiation treatment, a substrate heating treatment, a plasma treatment, and a chemical solution treatment to the exposed part of the half-tone film, thereby selectively changing a light transmittance in the exposed part of the half-tone film; forming a third resist film on the transparent substrate, the light-shielding film, and the half-tone film; drawing a third opening pattern, corresponding to the part of the device pattern including the first and second device patterns, on the third resist film while positioning with the use of the alignment mark formed on the light-shielding film as a reference; using the third resist film as an etching mask to etch the light-shielding film, thereby exposing the half-tone film residing in the part of the device pattern; and removing the third resist pattern.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898